Case 2:20-cv-03574-DRH-AYS Document 20 Filed 01/19/21 Page 1 of 1 PageID #: 115




 January 19, 2021

 Via ECF
 Judge Denis R. Hurley
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

 Re:    SHHA, LLC v. Opal Holdings LLC et al.
        Case No. 2:20-cv-03574-DRH-AYS

 Dear Judge Hurley,

 We represent defendants Holman Funding Group, Inc. and Chaim Holman (collectively,
 “Holman”) in the above-referenced matter.

 Pursuant to our conference with your law clerk on December 12, 2020, we write to advise Your
 Honor that we will be filing a motion to dismiss Plaintiff’s Second Amended Complaint.

 We understand that Holman’s motion papers must be served on opposing counsel by February
 19, 2021, Plaintiff's opposition papers must be served on us by March 19, 2021, and that
 Holman’s reply papers must be served on opposing counsel by April 2, 2021. We will file and
 provide Your Honor with a complete set of the motion papers once our motion is fully-briefed.

 Respectfully submitted,

 /s/ David E. Miller, Esq.

 cc:    Leo Jacobs, Esq.
        Eduard Kushmakov, Esq.
        Jacobs PC
        Counsel for Plaintiff SHHA, LLC (via ECF)

        Adam J. Stein, Esq.
        Stein Adler Dabah Zelkowitz LLP
        Counsel for Defendants Shaya Prager,
        Opal Holdings LLC and Opal Holdings NY LLC (via ECF)
